DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive. Applicant argues that Rippel does not teach “the flat copper wire is coated with potting” as claimed in claim 1. Applicant states that in the present invention, potting is claimed and used in two ways: one silicon potting for the center gap 215 of the core 210, as recited in claim 6, and another potting 240 for the flat wire of coil 220, as claimed in claim 1. Applicant asserts that Rippel only teach center gap potting, not coating the wire with potting.
After careful consideration without passion or prejudice, the argument is respectfully found not persuasive. First off, claim 1 does not requires two different potting. As applicant correctly states, Rippel teaches potting is applied in the gap 112 between the coil and the potting cup (equivalent to the claimed plate) (para. [0028]). This clearly meets “the flat copper wire is coated with potting” as claimed. Claim 5 requires “CC” cores with a center. However, the claim does not define a center. For example, the “center” as claimed could be interpreted as center 211 (annotated FIG. 8 of the present invention, see next page) or center 212, or many different ways, for example. In Rippel, the potting fills the gap 112 outside the coil as well as the gap 112 around the core. Sigl reference in claim 5 is applied for the teaching of “CC” cores construction with a center. So, if the “CC” cores structure of Sigl were to use in the inductor of Rippel, potting will be disposed outside the coil as well as the center and the gap between the “CC” cores and the plate. No matter how the “center” is interpreted, it is reasonable to interpret that Rippel uses potting in two different ways as argued: one around the center of the CC cores and one to coat the coil. The claim does not require that the potting material to coat the wire is other than silicon potting. Murata reference in claim 6 is employed for the teaching of silicon potting in place of the potting material of Rippel. Therefore, Rippel anticipate all the features of claim 1; Rippel in view of Sigl teaches the limitations of claim 5; and claim 6 is obvious over Rippel in view of Sigl and Murata.

    PNG
    media_image1.png
    538
    345
    media_image1.png
    Greyscale


Drawing objections made in the Office Action mailed on 10/25/2021 is hereby withdrawn as a result of Replacement Sheets submitted on 04/25/2022.
The 35 USC 112(b) rejection made in the Office Action mailed on 10/25/2022 is hereby withdrawn as a result of amendment filed on 04/25/2022.

Drawings
3.	The drawings were received on 04/25/2022. These drawings are acceptable.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rippel (U.S. PG. Pub. No. 2010/0127810 A1).
With respect to claim 1, Rippel teaches an inductor (FIG. 5) comprising: 
a core 506; 
a plate 504 that holds the core; and 
a flat copper wire 500 wound around the core in a single layer; 
wherein the flat copper wire is coated with potting (paras. [0029] and [0038]). 
With respect to claim 4, Rippel teaches the inductor of claim 1, wherein the core includes an amorphous metal or a high-silicon steel (para. [0045]). 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rippel, as applied to claim 1 above, in view of Murata (U.S. PG. Pub. No. 2013/0039815 A1).
With respect to claim 2, Rippel teaches the inductor of claim 1. Rippel does not expressly teach the potting is silicon. 
Murata teaches an inductor 100 (FIG. 1), wherein the potting 14 is silicon (para. [0035]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the silicon potting material as taught by Murata to the inductor of Rippel to provide the required heat resistant property and elasticity (para. [0035]).

9.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rippel, as applied to claim 1 above, in view of Metzler et al. (U.S. PG. Pub. No. 2014/0091891 A1).
With respect to claim 3, Rippel teaches the inductor of claim 1. Rippel does not expressly teach the plate includes two plates on each side of the core, each of the two plates is L-shaped with a shorter side extending toward the core, and the shorter sides of the two plates each include a mounting feature to mount the inductor to a substrate. 
Metzler et al., hereinafter referred to as “Metzler,” teaches an inductor (FIG. 2), wherein the plate includes two plates 50 on each side of the core 22, each of the two plates is L-shaped with a shorter side extending toward the core, and the shorter sides of the two plates each include a mounting feature (feature at foot) to mount the inductor to a substrate (not expressly shown) (para. [0018]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the L-shaped plates as taught by Metzler to the inductor of Rippel to provide the required secured attachment to a base.

10.	Claims 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rippel, as applied to claim 1 above, in view of Sigl (U.S. PG. Pub. No. 2019/0103218 A1).
With respect to claim 5, Rippel teaches the inductor of claim 1. Rippel does not expressly teach the core has a CC construction defining a center of the core. 
Sigl teaches an inductor 100 (FIGs. 1-2), wherein the core 118 and 120 has a CC construction defining a center (center point or center area) of the core (para. [0025]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the CC core construction as taught by Sigl to the inductor of Rippel to provide the required magnetic path.
With respect to claim 7, Rippel teaches the inductor of claim 1. Rippel does not expressly teach the flat copper wire includes a tapped terminal.
Sigl teaches an inductor 100 (FIGs. 1-2), wherein the flat copper wire 110 and 116 includes a tapped terminal (para. [0028]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the tapped terminal as taught by Sigl to the inductor of Rippel to provide the required winding ratio of connection to different components of an electronic device (para. [0028]).

11.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rippel in view of Sigl, as applied to claim 5 above, and further in view of Murata.
With respect to claim 6, Rippel in view of Sigl teaches the inductor of claim 5, wherein the center is potted with a potting material (Rippel, para. [0029], Sigl, para. [0025]). Rippel in view of Sigl does not expressly teach silicon potting.
Murata teaches an inductor 100 (FIG. 1), wherein the center of the core 32 and 34 is potted with a silicon potting (paras. [0035]-[0036]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the silicon potting material as taught by Murata to the inductor of Rippel to provide the required heat resistant property and elasticity (para. [0035]).

Conclusion
12.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837